NO. 12-18-00297-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


                                                              §
 IN RE:
                                                              §   ORIGINAL PROCEEDING
 SHARAYAH WARR BURCHAM
                                                              §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Sharayah Warr Burcham filed a motion to dismiss this original proceeding. Because
Burcham has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), we grant the
motion, and dismiss this original proceeding. See TEX. R. APP. P. 42.1(a)(1). All pending motions
are overruled as moot.
Opinion delivered November 5, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT


                                          NOVEMBER 5, 2018

                                         NO. 12-18-00297-CV



                                SHARAYAH WARR BURCHAM,
                                         Relator
                                           V.

                                        HON. DON TAYLOR,
                                            Respondent


                                        ORIGINAL PROCEEDING

                       ON THIS DAY came to be heard the petition for writ of mandamus filed by
Sharayah Warr Burcham; who is the relator in Cause No. DV-14-5422, pending on the docket of
the 1st Judicial District Court of San Augustine County, Texas. Said petition for writ of mandamus
having been filed herein on October 29, 2018, and the same having been duly considered, because
it is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.